Order, Supreme Court, Bronx County (Barry Salman, J.), entered June 14, 1995, which, inter alia, denied the motion of second third-party defendant Seckler Associates (s/h/a Battaglia & Seckler and Brown, Gunther, Battaglia & Seckler, Architects) to compel disclosure against plaintiff Dormitory Authority of the State of New York, unanimously affirmed, without costs.
The motion court properly concluded that plaintiff, which had no contractual relationship with Seckler Associates and which has not brought any causes of action against that entity, should not be compelled to further respond to the interrogatory in question. As the court noted, Seckler may wish to seek disclosure from its general contractor, which initiated the second third-party action. Concur—Sullivan, J. P., Rosenberger, Williams and Andrias, JJ.